Exhibit q POWER OF ATTORNEY STATE OF:TEXAS COUNTY OF:BEXAR Know all men by these presents that the undersigned Trustee of USAA MUTUAL FUNDS TRUST, a Delaware statutory trust, (the Trust), constitutes and appoints Adym Rygmyr and R. Matthew Freund, and each of them, as his true and lawful attorney-in-fact and agent, with full power of substitution, for him and in his name, place, and stead, in any and all capacities to sign registration statements in his capacity as a Trustee of the Trust on any form or forms filed under the Securities Act of 1933 and the Investment Company Act of 1940 and any and all amendments thereto, with all exhibits, instruments, and other documents necessary or appropriate in connection therewith and to file them with the Securities and Exchange Commission or any other regulatory authority as may be necessary or desirable, hereby ratifying and confirming all that said attorney-in-fact and agent or his substitute, may lawfully do or cause to be done by virtue hereof. /S/ PAUL L. MCNAMARA04/17/2012 Paul L. McNamaraDate Trustee On this 17TH day of April, 2012, before me, Cherie Black, the undersigned Notary Public, personally appeared Paul L. McNamara, known to me to be the person whose name is subscribed to the above Power of Attorney, and acknowledged that he executed it. WITNESS my hand and official seal My Commission Expires:/S/ CHERIE L. BLACK Notary Public 08/21/2013 State of Texas POWER OF ATTORNEY STATE OF:TEXAS COUNTY OF:BEXAR Know all men by these presents that the undersigned Trustee of USAA MUTUAL FUNDS TRUST, a Delaware statutory trust, (the Trust), constitutes and appoints Adym Rygmyr and R. Matthew Freund and each of them, as his true and lawful attorney-in-fact and agent, with full power of substitution, for him and in his name, place, and stead, in any and all capacities to sign registration statements in his capacity as a Trustee of the Trust on any form or forms filed under the Securities Act of 1933 and the Investment Company Act of 1940 and any and all amendments thereto, with all exhibits, instruments, and other documents necessary or appropriate in connection therewith and to file them with the Securities and Exchange Commission or any other regulatory authority as may be necessary or desirable, hereby ratifying and confirming all that said attorney-in-fact and agent or his substitute, may lawfully do or cause to be done by virtue hereof. /S/ MICHEAL F. REIMHERRApril 17, 2012 Michael F. ReimherrDate Trustee On this 17th day of April, 2012, before me, Cherie Black, the undersigned Notary Public, personally appeared Michael F. Reimherr, known to me to be the person whose name is subscribed to the above Power of Attorney, and acknowledged that he executed it. WITNESS my hand and official seal My Commission Expires:/S/ CHERIE L. BLACK Notary Public 08/21/2013State of Texas POWER OF ATTORNEY STATE OF:TEXAS COUNTY OF:BEXAR Know all men by these presents that the undersigned Trustee of USAA MUTUAL FUNDS TRUST, a Delaware statutory trust, (the Trust), constitutes and appoints Adym Rygmyr and R. Matthew Freund, and each of them, as his true and lawful attorney-in-fact and agent, with full power of substitution, for him and in his name, place, and stead, in any and all capacities to sign registration statements in his capacity as a Trustee of the Trust on any form or forms filed under the Securities Act of 1933 and the Investment Company Act of 1940 and any and all amendments thereto, with all exhibits, instruments, and other documents necessary or appropriate in connection therewith and to file them with the Securities and Exchange Commission or any other regulatory authority as may be necessary or desirable, hereby ratifying and confirming all that said attorney-in-fact and agent or his substitute, may lawfully do or cause to be done by virtue hereof. /S/ ROBERT L. MASON04/17/2012 Robert L. MasonDate Trustee On this 17th day of April, 2012, before me, Cherie Black, the undersigned Notary Public, personally appeared Robert L. Mason, known to me to be the person whose name is subscribed to the above Power of Attorney, and acknowledged that he executed it. WITNESS my hand and official seal My Commission Expires:/S/ CHERIE L. BLACK Notary Public 08/21/2013 State of Texas POWER OF ATTORNEY STATE OF:TEXAS COUNTY OF:BEXAR Know all men by these presents that the undersigned Trustee of USAA MUTUAL FUNDS TRUST, a Delaware statutory trust, (the Trust), constitutes and appoints Adym Rygmyr and R. Matthew Freund, and each of them, as his true and lawful attorney-in-fact and agent, with full power of substitution, for him and in his name, place, and stead, in any and all capacities to sign registration statements in his capacity as the Treasurer and Financial Accounting Officer of the Trust on any form or forms filed under the Securities Act of 1933 and the Investment Company Act of 1940 and any and all amendments thereto, with all exhibits, instruments, and other documents necessary or appropriate in connection therewith and to file them with the Securities and Exchange Commission or any other regulatory authority as may be necessary or desirable, hereby ratifying and confirming all that said attorney-in-fact and agent or his substitute, may lawfully do or cause to be done by virtue hereof. /S/ ROBERTO GALINDO, JR.04/16/2012 Roberto Galindo, Jr.Date Treasurer and Financial Accounting Officer On this 17th day of April, 2012, before me, Cherie Black, the undersigned Notary Public, personally appeared Roberto Galindo, Jr., known to me to be the person whose name is subscribed to the above Power of Attorney, and acknowledged that he executed it. WITNESS my hand and official seal My Commission Expires:/S/ CHERIE L. BLACK Notary Public 08/21/2013 State of Texas POWER OF ATTORNEY STATE OF:TEXAS COUNTY OF:BEXAR Know all men by these presents that the undersigned Trustee of USAA MUTUAL FUNDS TRUST, a Delaware statutory trust, (the Trust), constitutes and appoints Adym Rygmyr and R. Matthew Freund, and each of them, as his true and lawful attorney-in-fact and agent, with full power of substitution, for him and in his name, place, and stead, in any and all capacities to sign registration statements in his capacity as a Trustee and Principal Executive Officer of the Trust on any form or forms filed under the Securities Act of 1933 and the Investment Company Act of 1940 and any and all amendments thereto, with all exhibits, instruments, and other documents necessary or appropriate in connection therewith and to file them with the Securities and Exchange Commission or any other regulatory authority as may be necessary or desirable, hereby ratifying and confirming all that said attorney-in-fact and agent or his substitute, may lawfully do or cause to be done by virtue hereof. /S/DANIEL S. MCNAMARA04/15/2012 Daniel S. McNamara Trustee andDate Principal Executive Officer On this 17th day of April, 2012, before me, Cherie Black, the undersigned Notary Public, personally appeared Daniel S. McNamara, known to me to be the person whose name is subscribed to the above Power of Attorney, and acknowledged that he executed it. WITNESS my hand and official seal My Commission Expires:/S/ CHERIE L. BLACK Notary Public 08/21/2013 State of Texas POWER OF ATTORNEY STATE OF:TEXAS COUNTY OF:BEXAR Know all men by these presents that the undersigned Trustee of USAA MUTUAL FUNDS TRUST, a Delaware statutory trust, (the Trust), constitutes and appoints Adym Rygmyr and R. Matthew Freund, and each of them, as her true and lawful attorney-in-fact and agent, with full power of substitution, for her and in her name, place, and stead, in any and all capacities to sign registration statements in her capacity as a Trustee of the Trust on any form or forms filed under the Securities Act of 1933 and the Investment Company Act of 1940 and any and all amendments thereto, with all exhibits, instruments, and other documents necessary or appropriate in connection therewith and to file them with the Securities and Exchange Commission or any other regulatory authority as may be necessary or desirable, hereby ratifying and confirming all that said attorney-in-fact and agent or his substitute, may lawfully do or cause to be done by virtue hereof. /S/ BARBARA B. OSTDIEK 04/17/2012 Barbara B. Ostdiek Date Trustee On this 17th day of April, 2012, before me, Cherie Black, the undersigned Notary Public, personally appeared Barbara B. Ostdiek, known to me to be the person whose name is subscribed to the above Power of Attorney, and acknowledged that she executed it. WITNESS my hand and official seal My Commission Expires:/S/ CHERIE L. BLACK Notary Public 08/21/2013 State of Texas
